Citation Nr: 0629445	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-43 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for persistent dysphagia with gastroesophageal reflux disease 
(GERD), status post hiatal hernia surgery.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for anal fissure, to 
include as secondary to PTSD.

4.  Entitlement to service connection for headaches, to 
include as secondary to PTSD.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.

For the reasons explained below, the issues of entitlement to 
service connection for PTSD, headaches, and anal fissure, and 
to a TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence reflects that the veteran's 
dysphagia with GERD, post hiatal hernia surgery, causes 
recurrent epigastric distress with dysphagia and 
regurgitation, and not vomiting, material weight loss and 
hematemesis or melena with moderate anemia.


CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than 30 percent for dysphagia with GERD, post hiatal hernia 
surgery.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending an 
April 2002 VCAA letter prior to its initial adjudication of 
the veteran's claim, its July 2003 grant of service 
connection for dysphagia with GERD.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The October 2002 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO 
indicated that it was working on the veteran's claim for 
compensation due to esophagus reflux and abdominal distress, 
and how to establish entitlement to service connection.  In 
addition, the letter explained the information or evidence 
that was still needed from the veteran and VA's duty to 
assist him in obtaining this evidence.  The RO also wrote: 
"[T]ell us about any additional information or evidence that 
you want us to try to get for you," and "[S]end us the 
evidence we need as soon as possible."

The October 2002 VCAA letter does not explain how to 
establish entitlement to an increased rating.  VA's General 
Counsel has indicated that where VA provided appropriate 
notice regarding a service connection claim, VA need not 
provide additional VCAA notice after the claim has been 
granted regarding the "downstream" issue created by the 
grant, i.e., the appropriate disability rating for the now 
service-connected disability.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  However, while this appeal was pending, the Court 
decided Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

The Court in Dingess neither overruled nor distinguished 
VAOPGCPREC 8-2003, so the Board must address the lack of 
notification as to how to establish entitlement to an 
increased rating in light of both of these binding decisions.  
See 38 U.S.C.A. § 7104(c) (West 2002).  The Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision on this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  It is clear from the 
August 2003 notice of disagreement (NOD) and other documents 
that the veteran and his attorney understood that in order to 
establish entitlement to an initial rating higher than 30 
percent for his dysphagia with GERD, the veteran had to show 
that this disability was worse than the 30 percent evaluation 
indicated.  See NOD, at 5-6 (discussing severity of symptoms 
and arguing that other diagnostic codes should be considered 
for evaluating these symptoms).  In addition, notification as 
to the appropriate effective date to be assigned is moot, as 
the Board will deny the increased rating claim, so there is 
no new effective date to assign. 

Moreover, VA has obtained all identified medical records 
regarding the veteran's gastrointestinal disorder and there 
is no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO also provided the veteran with an April 2004 VA 
examination as to the severity of this disability.  VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
claim for an initial rating higher than 30 percent for the 
veteran's gastrointestinal disorder.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where, as here, a veteran timely appeals a rating initially 
assigned when service connection is granted, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  However, as demonstrated below, the veteran is not 
entitled to a higher rating for any period since he filed his 
claim based on any potentially applicable diagnostic code or 
any other factors.

The veteran's gastrointestinal disorder has been rated under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2005), which 
applies to gastrointestinal symptoms that are experienced 
post hiatal hernia, as were the veteran's symptoms.  Other 
ratings are not combined to avoid pyramiding pursuant to 
38 C.F.R. § 4.114.  Under DC 7346, a 30 percent rating is 
warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptoms combinations productive of 
severe impairment of health.  For the following reasons, the 
evidence reflects that the veteran's symptoms more nearly 
approximate those in the 30 percent criteria.

While the veteran has consistently complained of abdominal 
and other pain, he has not had the other symptoms listed in 
the 60 percent criteria.  The vomiting that the veteran 
experienced was self-induced rather than resulting directly 
from his gastrointestinal disorder.  For example, at the 
April 2004 VA examination, he indicated that in October 2003 
he got food stuck in his esophagus and had to go to the 
bathroom to make himself throw up, and the diagnosis 
indicated self-induced vomiting due to the sensation that 
food was stuck in his esophagus.  Rather than vomiting, the 
veteran appears to have experienced regurgitation, as noted 
in the November 2001 private treatment note, a symptom listed 
in the 30 percent criteria.  As to material weight loss, the 
veteran indicated at the April 2004 VA examination that he 
had lost 75 pounds since his abdominal pain began.  However, 
at the April 2004 VA examination he indicated that his weight 
was 165 pounds and the same weight was recorded at the June 
2003 examination.  The April 2004 VA examiner also indicated 
that the veteran's weight in March 2003 was documented as 182 
pounds, so the veteran experienced at most a seventeen pound 
weight loss.  In addition, there is no indication that the 
gastrointestinal disorder has caused hematemesis or melena 
with moderate anemia; the veteran's bloody stools and rectal 
bleeding, noted in January and February 2002 private 
treatment notes, have been associated with his anal fissures, 
April 2004 VA examination.  The veteran's symptoms of 
recurrent epigastric distress with dysphagia and 
regurgitation thus more nearly approximate the symptoms in 
the 30 percent criteria of DC 7346.

Nor would the veteran benefit from consideration of other 
diagnostic codes applicable to the digestive system as argued 
by his representative in the August 2003 NOD.  The diagnostic 
code suggested by the veteran's representative, DC 7319 
applicable to irritable colon syndrome, contains a maximum 
rating of 30 percent, so the veteran could not be given a 
higher rating under this diagnostic code and its potential 
application to his disability need not be considered.  This 
is also true of most of the diagnostic codes relating to 
similar disabilities, such as DCs 7321 and 7324, applicable 
to amebiasis and distomiasis.  Moreover, the diagnostic codes 
that do contain higher ratings, such as DCs 7305, 7306, 7307, 
7308, 7312, 7323 and 7347, applicable to ulcers, gastritis, 
cirrhosis, ulcerative colitis, and pancreatitis, are 
inapplicable to the veteran as has neither the disorders 
identified nor symptoms that warrant an analogous rating.  
Further as noted, ratings are not combined pursuant to 
38 C.F.R. § 4.114.

In sum, the preponderance of the evidence reflects that 
during the entire appeal period, the symptoms of the 
veteran's gastrointestinal disorder have more closely 
approximated those listed in the 30 rather than the 60 
percent criteria of DC 7346, applicable to status post hiatal 
hernia disorders such as the veteran's, and he is not 
entitled to a higher rating under any other potentially 
applicable diagnostic code.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
an initial rating higher than 30 percent for dysphagia with 
GERD status post hiatal hernia must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an initial rating higher than 30 percent for 
persistent dysphagia GERD, status post hiatal hernia surgery, 
is denied.


REMAND

The veteran's claimed stressors are a sexual assault he says 
occurred while he was imprisoned during service and racial 
discrimination against him by a lieutenant.  The service 
personnel records confirm that he was imprisoned during 
service, but do not contain evidence regarding the claimed 
sexual assault.  38 C.F.R. § 3.304(f) (2005) provides that if 
a PTSD claim is based on a in-service personal assault, VA 
will not deny such a claim without first advising the 
claimant that evidence from sources other than his service 
records or behavior changes may constitute credible 
supporting evidence of the stressor and allowing him to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Although the RO sent the veteran 
an October 2002 letter asking for a description of the 
claimed stressors and a June 2003 letter asking for 
information regarding the changes that led to the veteran's 
incarceration, it did not fully advise the veteran pursuant 
to 38 C.F.R. § 3.304(f) (2005) prior to denying his claim.  
The claim must therefore be remanded.

In addition, the April 2004 VA examiner diagnosed PTSD but 
did not relate it to any claimed stressor, because the 
veteran stated he could not talk about his military trauma.  
Moreover, the July 2005 letter from Dr. "R.W." which 
related the veteran's PTSD to his claimed stressor did not 
indicate that this physician reviewed the claims folder or 
explain his findings other than stating that he evaluated the 
veteran on April 25, 2005.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence); See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record).  Thus, if, and 
only if, the veteran's claimed stressor is verified, he 
should be given a new VA examination to determine whether 
there is a nexus between his PTSD and any stressor that is 
verified.

In addition, the veteran's claims for service connection for 
headaches and anal fissures must also be remanded, as they 
were denied in part because they were claimed as secondary to 
the veteran's PTSD and he has not been service-connected for 
that disorder.  38 C.F.R. § 3.310(a) (2005) (providing for 
service connection for a disorder that is proximately due to 
or the result of a service connected disorder).  Although the 
April 2004 VA examination found that the veteran's anal 
fissures were not related to his PTSD, it is possible that 
additional information regarding the veteran's PTSD could 
indicate otherwise, so remand of that claim is not precluded 
by the April 2004 VA examination finding.

Finally, the veteran's claim for a TDIU was denied because 
his only service-connected disorder is his gastrointestinal 
disorder for which he is rated 30 percent, and he therefore 
did not meet the scheduler criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2005).  However, since the determination as to the 
remanded claims could increase his overall evaluation, this 
claim is inextricably intertwined with the claims being 
remanded, so the claim for a TDIU must be remanded as well.  
See Babchak v. Principi, 3 Vet. App. 466, 467 (1992).  In 
addition, the AMC should determine whether extraschedular 
consideration for a TDIU is warranted under 38 C.F.R. 
§ 4.16(b) (2005).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
that explains the application of the VCAA 
to all of the remanded claims and 
complies with all relevant Court 
precedent, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Inform the veteran that sources other 
than his service records or behavioral 
changes may corroborate his account of 
the in-service sexual assault that he 
claims occurred during his incarceration.  
38 C.F.R. § 3.304(f) (2005).  To the 
extent that the veteran indicates the 
existence of any such sources, or the AMC 
determines that such sources may exist, 
the AMC should request any potentially 
relevant documents from any appropriate 
military organizations.

3.  If, and only if, either of the 
veteran's claimed stressors is verified 
by additional evidence that has been 
obtained, schedule him for new VA 
examinations to determine whether there 
is a nexus between his PTSD and any 
confirmed in-service stressors, and if so 
whether there is a relationship between 
his PTSD and his headaches and/or anal 
fissures.  The claims folder must be made 
available to the VA examiner(s), and the 
VA examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary testing should be done and 
the examiner(s) should review the results 
of any testing prior to completion of the 
examination report(s).

The examiner(s) should indicate whether 
the veteran has PTSD under the criteria 
in DSM-IV, and, if so, whether it is at 
least as likely as not that the PTSD is 
related to any verified in-service 
stressor.

If the VA examiner finds that the veteran 
has PTSD that is related to a verified 
in-service stressor, the examiner, or 
other appropriate examiner(s) should then 
answer the following questions:

(a) Are the veteran's headaches 
proximately due to, the result of, or 
aggravated (i.e., made worse) by the 
veteran's PTSD, or otherwise related to 
service.

(b) Are the veteran's anal fissures 
proximately due to, the result of, or 
aggravated by the veteran's PTSD or 
otherwise related to service.

(c) Is the veteran able to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities, keeping in mind that 
marginal employment (i.e., that which 
does not permit the individual to earn a 
"living wage"  Moore v. Derwinski, 1 Vet. 
App. 356 (1991), does not constitute 
substantially gainful employment.

If no opinion can be rendered as to any 
of the above questions, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

4.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


